Citation Nr: 1108328	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from June 1980 to June 1984, followed by a period of unverified reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and December 2005 rating decisions of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, denying, among other issues, entitlement to service connection for headaches and sleep apnea, respectively.  

These claims, among others, were previously denied by the Board in January 2009.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a decision, affirming in part the January 2009 Board decision and remanding the claims of entitlement to service connection for headaches and sleep apnea back to the Board for readjudication.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Little Rock, Arkansas in November 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Headaches

The Veteran contends that he is entitled to service connection for headaches. Specifically, the Veteran contends that he suffers from a chronic headache disorder as a result of numerous head injuries sustained while he was a boxer on active duty.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this matter.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the evidence confirms that the Veteran suffered multiple head injuries during his active military service.  According to a November 1980 record, the Veteran was experiencing a headache after suffering a direct blow to the nose and face.  A subsequent record from January 1981 indicates that the Veteran was again hit in the face, and that he had headaches after a previous hit one month earlier.  A February 1982 record notes that the Veteran was struck in the nose two weeks earlier and that he was now experiencing numbness on the left side of his face.  Therefore, there is evidence of trauma to the head during military service.  However, it is not clear that this developed into a chronic disability, as the Veteran indicated in his report of medical history upon separation that he did not then, nor had he ever, suffered from frequent or severe headaches.  A July 2009 traumatic brain injury (TBI) examination also found that the Veteran did not suffer from TBI and that a computed tomography (CT) scan of the brain performed the previous year was good.  

Nonetheless, in a statement received by VA in February 2010, the Veteran indicated that he has suffered from headaches since his separation from active duty, and that they have continued to worsen over time.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Furthermore, while the evidence does not demonstrate that the Veteran has been diagnosed with a specific chronic disability manifested by headaches, he is competent to testify to such symptomatology.  

In light of the above evidence, the Board concludes that the Veteran should be afforded a VA examination for his claimed headaches before appellate review may proceed.  The evidence demonstrates that the Veteran did suffer injuries to the head during active duty and that these injuries were accompanied by headaches on at least one occasion.  Furthermore, the Veteran has testified to chronic symptomatology of headaches that he claims have existed since active duty.  As such, the McLendon criteria have been satisfied.  

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  Specifically, the Veteran contends that he suffers from sleep apnea as a result of broken noses and other nasal trauma sustained while he was a boxer on active duty.  However, further evidentiary development is necessary before appellate review may proceed on this issue as well.  

The record demonstrates that the Veteran sustained a number of nasal injuries during his active military service.  According to a November 1980 record, the Veteran was seen after sustaining a direct blow to the nose.  It was noted that there was no obvious deviation at this time.  An X-ray revealed a nasal fracture, however.  A subsequent record from February 1981 indicates that the Veteran suffered a distal fracture of the nasal bone after boxing.  The Veteran was again hit in the nose in February 1982, but there was no evidence of fracture at this time.  The Veteran was also treated in February 1983 with complaints of no feeling in the right side of the nose.  The physician noted that the Veteran had possible nerve damage in the right nasal cavity.  Therefore, there is evidence of in-service trauma to the nasal cavity.  However, evidence of in-service trauma alone does not demonstrate that sleep apnea manifested during, or as a result of, active duty.  

The Board has also taken into consideration a May 2002 VA examination of the nose.  The examiner concluded that while the Veteran did in fact suffer from a probable nasal fracture during his military service, he did not appear to be suffering from any sequelae related to this injury as his nose did not exhibit external deformity.  He was noted to have a mild deviated septum, but this was not found to be a functional problem for the Veteran.  Nonetheless, the examiner then indicated that the Veteran had some residuals due to his history of a fractured nose.  The examiner opined that these residuals should not cause functional loss or limitation.  

In light of the above facts, the Board concludes that the Veteran should be afforded a VA examination regarding his claimed sleep apnea.  The record demonstrates that the Veteran suffered multiple injuries to the nasal cavity during active military service, resulting in fractures and possible nerve damage.  Also, while the May 2002 VA examiner indicated that the Veteran should not suffer any functional loss due to his fractured nose, he was noted to have residual effects.  Being that this examination occurred prior to the Veteran's diagnosis of sleep apnea, the Board finds that an examination should be undertaken to determine whether the Veteran's residual effects may have led to his current sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination before an appropriate specialist(s) regarding his claimed headache disability.  The Veteran's claims files and a copy of this remand must be provided to the examiner for review.  The examiner is asked to indicate whether the Veteran suffers from a chronic disability manifested by headaches.  If so, the examiner should opine as to whether it is at least as likely as not that these headaches manifested during, or as a result of, military service, to include the Veteran's duties as a boxer.  In making this determination, the examiner should consider and discuss the Veteran's lay statements regarding his condition.  A complete rationale should be provided for any opinion offered.  

2.  The Veteran should also be afforded a VA examination before an appropriate specialist(s) regarding his sleep apnea.  The Veteran's claims files and a copy of this remand must be provided to the examiner for review.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's sleep apnea manifested during, or as a result of, military service, to include the Veteran's repeated nasal injuries incurred as a boxer.  In making this determination, the examiner should consider and discuss the Veteran's lay statements regarding his condition.  A complete rationale should be provided for any opinion offered.  

3.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


